Citation Nr: 0617967	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
as due to Agent Orange exposure.

2.  Entitlement to service connection for allergic rhinitis 
on a direct service connection basis.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic mechanical low back pain secondary to 
underlying degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
April 2003 and December 2004.

In March 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In April 2006, VA received additional evidence accompanied by 
a signed written waiver of the RO's initial consideration of 
this additional evidence.  

The issue of entitlement to service connection for allergic 
rhinitis on a direct service connection basis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Allergic rhinitis is not listed among the diseases 
associated with exposure to certain herbicide agents.

2.  The veteran's bilateral hearing loss is productive of 
Level I hearing impairment in the right ear and Level I 
hearing impairment in the left ear.

3.  For the entire appeal period, the veteran's service-
connected mechanical low back pain secondary to underlying 
degenerative disc disease of the lumbosacral spine has been 
shown to be productive of moderate intervertebral disc 
syndrome (IVDS) symptoms with recurring attacks and flexion 
limited to 60 degrees at its worst. 


CONCLUSIONS OF LAW

1.  Allergic rhinitis is not presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85-4.87, 
Diagnostic Code 6100 (2005).

3.  The criteria for an initial rating of 20 percent, but not 
greater, for mechanical low back pain secondary to underlying 
degenerative disc disease of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5292, 
5293, 5295 (2002) and Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to the adjudications of the claims in April 2003 for 
service connection for allergic rhinitis, and in December 
2004 for service connection for hearing loss and chronic 
mechanical low back pain, VA met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters dated in September 2001, March 2004, and April 2004 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March and April 2004 letters 
told him to provide any relevant evidence in his possession 
and the September 2001 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
chronic rhinitis on a presumptive basis as due to Agent 
Orange exposure, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Since the RO assigned 
the zero percent disability rating at issue here for the 
veteran's service-connected hearing loss, respectively, and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
With respect to the issue of increased evaluation for chronic 
mechanical low back pain secondary to underlying degenerative 
disc disease of the lumbosacral spine, although none of the 
letters notified the veteran as to how effective dates are 
assigned; the Board finds that this is harmless error.  In 
this case, the effective date assigned for the 20 percent 
rating is the effective date assigned for the grant of 
service connection (the date of the claim), which the veteran 
did not dispute.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in April and 
October 2004.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The April and October VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to service connection for allergic 
rhinitis as due to Agent Orange exposure

Applicable law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e).

The veteran served in Vietnam, so it is presumed that he was 
exposed to Agent Orange.  However, as the presumptive list of 
conditions associated with such exposure does not include 
allergic rhinitis; therefore, service connection for allergic 
rhinitis is on a presumptive basis under 38 C.F.R. § 3.309(e) 
is precluded.  

Notwithstanding the foregoing presumption provisions, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1044 (Fed. Cir. 1994).  However, as noted in 
the introduction, the issue of entitlement to service 
connection for allergic rhinitis on a direct service 
connection basis has been remanded for additional 
development.
 
III.	Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for bilateral hearing loss and chronic mechanical low back 
pain.  As such, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

a.	Bilateral Hearing Loss

In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.  

In October 2004, the veteran underwent a VA audiological 
evaluation.  The pure tone thresholds for the right ear were 
as follows:  24 decibels at 1000 Hertz; 32 decibels at 2000 
Hertz; 40 decibels at 3000 Hertz; and 74 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
42 decibels.  Speech recognition in the right ear was 98 
percent.  The left ear manifested the following pure tone 
thresholds:  22 decibels at 1000 Hertz; 30 decibels at 2000 
Hertz; 42 decibels at 3000 Hertz; and 60 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
38.  Speech recognition in the left ear was 94 percent.  The 
examiner diagnosed mild to severe high frequency 
sensorineural hearing loss in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate.  Considering that the veteran's 
right ear manifested an average pure tone threshold of 42 
decibels and 98 percent of speech discrimination, the right 
ear meets a Level I designation under Table VI.  As the 
veteran's left ear manifested an average pure tone threshold 
of 38 decibels, and 94 percent of speech discrimination, the 
left ear meets a Level I designation under Table VI.  When 
both Level designations are combined, a noncompensable rating 
is the highest rating available.  38 C.F.R. § 4.85, Table 
VII.

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  However, the evidence does not 
reflect that the veteran's right ear or left ear manifests 
pure tone thresholds of 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 hertz).  
38 C.F.R. § 4.86(a).  Further, the evidence does not reflect 
that either ear manifests a pure tone threshold at 1000 hertz 
of 30 decibels or less, and 70 decibels or more at 2000 
hertz.  38 C.F.R. § 4.86(b).  As such, the veteran's hearing 
does not meet the pattern of exceptional hearing impairment.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  On the basis of 
the objective evidence, the veteran's hearing loss disability 
simply does not support the requirements for a compensable 
rating at any time during the course of the appeal.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claim for a 
compensable rating and, as such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence to allow for a favorable determination.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

b.	Mechanical Low Back Pain

The veteran's service-connected chronic mechanical low back 
pain was evaluated under Diagnostic Code 5293 for IVDS.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar spine.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating IVDS.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Effective September 26, 2003, VA revised 
the criteria for evaluating general diseases and injuries of 
the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the changes to Diagnostic Code 5293 
(now reclassified as Diagnostic Code 5243) for IVDS.

i.	Evaluation of disc disease

As noted above, the veteran is service-connected for chronic 
mechanical low back pain secondary to underlying degenerative 
disc disease of the lumbosacral spine.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, in effective 
prior to September 23, 2002, the rating criteria were as 
follows:

*	10 percent = mild
*	20 percent = moderate, with recurring attacks
*	40 percent = severe, with recurring attacks and 
intermittent relief
*	60 percent = pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
38 C.F.R. §§ 4.2, 4.6.

The Board notes that the veteran's low back disability is 
primarily manifested by daily intermittent low back pain 
primarily localized across the lumbar spine occasionally 
radiating to the left hip which has been treated by pain 
medications, muscle relaxants, and physical therapy.  At the 
VA examination in April 2004, the veteran reported daily pain 
ranging in intensity from 0 to 8 out of 10 with 10 being the 
most intense.  He also reported no incapacitating pain 
episodes.  The veteran stated that his pain was usually mild 
to moderate in severity, and the moderate pain episodes were 
experienced on a daily basis, lasting for a variable length 
of time (usually hours).  The veteran reported experiencing 
one severe pain episode lasting for 5 to 7 days in which he 
was still able to maintain some function.    

Post service medical records indicate one episode of right-
sided sciatica in 1999.  There have been no reports of 
paresthesia, significant lower extremity weakness, or bowel 
or bladder dysfunction.  A January 2001 examination of the 
veteran revealed mild spasm bilaterally.  However, no 
radicular symptoms were noted, the veteran demonstrated 5/5 
strength, and the veteran's straight leg raising was 
negative.  A March 2001 examination of the veteran revealed 
no radiation of pain, no numbness, and no weakness.  In April 
2001, no neurologic deficits were noted; and motor strength, 
deep tendon reflexes, and sensory were all normal.  

At the VA examination in April 2004, neurologic examination 
of the veteran revealed 5/5 strength in lower extremities.  
Deep tendon reflexes were 2 and symmetric bilaterally, 
sensory examination was intact, and straight leg raising was 
negative.

The Board concludes that a 20 percent rating under the prior 
version of Diagnostic Code 5293 is warranted.  The Board 
notes that the April 2004 VA examiner's impression was 
chronic mechanical low back pain, moderate in severity, most 
likely secondary to underlying degenerative disc disease 
involving the lumbosacral spine.  

However, the Board cannot conclude that a higher rating (that 
would be a 40 or 60 percent rating) under the prior version 
of Diagnostic Code 5293 can be assigned as the veteran's 
attacks are not "recurring with intermittent relief" or 
"with persistent symptoms compatible with sciatic 
neuropathy."  

The rating criteria for Diagnostic Code 5293 (IVDS) changed 
on September 23, 2002.  As of that date, the criteria for 
Diagnostic Code 5293 (IVDS) became as follows:  evaluate IVDS 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  It is not necessary to 
discuss the revised criteria any further, however, since the 
veteran has never had an "incapacitating episode" as 
defined by statute.  In fact, at the April 2004 VA 
examination, he specifically noted no incapacitating pain 
episodes.  Therefore, the "combined chronic manifestations" 
method of rating his disability applies under the revised 
criteria.

Evaluation of orthopedic disability

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) were as follows:  

*	10 percent = slight limitation of motion
*	20 percent = moderate limitation of motion
*	40 percent = severe limitation of motion

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria (discussed in more detail 
below) and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion 
to define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).   In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  The 
Board concludes it is reasonable, then, to consider the 
current definition of normal range of spine motion when 
rating spine disabilities under the old criteria. 

For VA compensation purposes under the revised General Rating 
Formula for Diseases and Injuries of the Spine, see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005), normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees and left and right lateral rotation are 0 
to 30 degrees.  "Combined range of motion" under the 
General Rating Formula refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion 
and left and right rotation.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion noted above are the maximum that can 
be used for calculation of the combined range of motion.  
Each range of motion measurement is rounded up to the nearest 
five degrees.

In exceptional cases, an examiner may state that because of 
age, neurologic disease or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine of a particular individual should be considered normal 
for that individual, even if it does not conform to the 
"normal range of motion" defined above.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for the individual will be 
accepted.

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5295 (lumbosacral strain) were as follows:  

*	10 percent = for characteristic pain on motion
*	20 percent = where there is evidence of muscle 
spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position
*	40 percent = for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective on September 26, 2003, subjective 
criteria for limitation of motion such as "slight" to 
"moderate" to "severe" were replaced with objective 
criteria based on range of motion measurements.  Diagnostic 
Code 5292 (limitation of motion of the lumbar spine) was 
eliminated.  The criteria of the General Rating Formula, as 
they pertain to lumbar spine disabilities, are as follows:

*	10 percent = forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height
*	20 percent = forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis or 
abnormally kyphosis
*	40 percent = forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine
*	60 percent = unfavorable ankylosis of the entire 
thoracolumbar spine
*	100 percent = unfavorable ankylosis of the entire spine

[The Board has edited the rating criteria to remove 
references to disabilities of the cervical spine, since the 
question at issue here is the veteran's lumbar spine.]

The Board concludes a 20 percent rating is warranted for 
limitation of lumbar spine motion under the old or the new 
rating criteria.  At its most severe, the veteran's flexion 
in January 2001 was noted to be limited to 60 degrees 
secondary to pain and spasm.      

Not all criteria need to be shown to warrant a higher rating, 
but there must be sufficient evidence to conclude that the 
disability approximates that consistent with a higher rating.  
In addition to some of the criteria shown for the 20 percent 
rating for limitation of motion, the Board must consider the 
severity of functional loss shown.  38 C.F.R. §§ 4.40, 4.45.  
It must also be noted that x-rays of the lumbar spine in 
September 1999 showed mild anterior spondylosis at L1-2, L2-
3, L3-4, and L5-S1, mild to moderate anterior and mild 
posterior spondylosis at L4-5, mild L4-5 intervertebral disc 
height loss and vertebral end plat sclerosis, findings which 
support the veteran's claims of pain with motion.  Although 
not consistently present, as shown by the VA examinations, 
limitation of motion still must be considered, and the Board 
must resolve any reasonable doubt in the veteran's favor.  
All in all, taking into account the functional loss and pain 
with motion, it is clear his disability approximated a 
moderate level warranting a 20 percent rating.  

The Board concludes a rating higher than 20 percent could not 
be assigned, however, for the orthopedic manifestations of 
the veteran's disability under the former criteria.  

In order to warrant a 30 percent rating under Diagnostic Code 
5290, the veteran's limitation of lumbar spine motion would 
have to be severe.  As noted above, flexion, at its worst, 
was only limited to 60 degrees.  In September 1999 and August 
2001 full range of motion was noted.  At the April 2004 VA 
examination, the veteran only had moderate limitations, at 
best, with full flexion, extension of the spine limited to 
25/30 degrees, and lateral flexion of the spine limited to 
20/30 degrees.  With full flexion, the remaining limitations 
of motion would have to be significantly limited for his 
overall disability level to be severe.  The Board has taken 
into account the functional impairment shown in assigning him 
a 20 percent rating.  Without any greater impairment, his 
disability cannot reasonably be classified as severe.

In order to warrant a 40 percent rating under Diagnostic Code 
5295, the veteran must exhibit severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  However, the veteran's low back disorder is not 
manifested by any of the 40 percent criteria. 

A rating in excess of 20 percent for the veteran's orthopedic 
manifestations of the veteran's lumbar spine disability is 
not appropriate under the new criteria as the next higher 
applicable rating of 40 percent is only warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  As 
noted above, at the April 2004 VA examination, the veteran 
demonstrated full flexion.  

Therefore, for the reasons given above, the Board concludes 
the veteran is entitled to a 20 percent disability rating for 
his lumbar spine disability under either the old or new 
rating criteria.  Although this is a Fenderson situation, the 
medical evidence shows a consistent level of disability since 
separation from service, and the Board concludes a staged 
rating is not appropriate.

As already discussed above, the orthopedic manifestations are 
assigned a 20 percent rating under the revised rating 
formula.  The question, then, is whether there are separate 
neurological manifestations warranting a separate rating.  
When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.  VA could 
also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2004). 

The emphasis here is on the word "objective."  At the April 
2004 VA examination, there was no objective evidence of 
neurologic impairment.  The veteran has not alleged bowel or 
bladder impairment.  Motor strength, sensation, and reflexes 
were all normal.  Therefore, based on the lack of such 
objective symptomatology in this case, a separate rating 
could not be assigned under the revised rating criteria.  

The Board concludes that a rating higher than the 20 percent 
granted above cannot be assigned under any pertinent 
diagnostic code under the old or new rating criteria.

The Board has considered all the diagnostic codes pertaining 
to disabilities of the spine.  However, the only diagnostic 
codes potentially applicable to the veteran prior to 
September 26, 2003, were Diagnostic Codes 5292, 5293, and 
5295.  Diagnostic Code 5285 for residuals of vertebral 
fracture would not apply to the veteran's service-connected 
condition since the medical evidence does not show that he 
ever fractured any vertebra.  Diagnostic Codes 5286 and 5289 
would not apply since the veteran does not have ankylosis of 
the lumbar spine.  Diagnostic Codes 5290 and 5291 (2003) 
pertain to cervical or thoracic spine disabilities.  

The Board notes that there is no evidence of record that the 
veteran's lumbar spine disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
cervical spine disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to service connection for allergic rhinitis as 
due to Agent Orange exposure is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation of 20 percent, but no 
higher, for chronic mechanical low back pain secondary to 
underlying degenerative disc disease of the lumbosacral spine 
for the entire appeal period is granted subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

As noted above, the veteran seeks service connection for 
allergic rhinitis.  The Board has denied service connection 
for allergic rhinitis on a presumptive basis under 38 C.F.R. 
§ 3.309(e).  However, the veteran is not precluded from 
establishing service connection with proof of direct 
causation. 

The service medical records indicate that the veteran was 
treated in September and December 1965 for a head cold, in 
September 1966 for sinusitis, and hospitalized for two days 
in April 1967 for an acute respiratory infection.  On the 
clinical examination for separation from service, the 
veteran' nose and sinuses were evaluated as normal, and no 
defects or diagnoses were noted.  

The physician's assistant (PA) who conducted the veteran's 
February 2003 VA examination was not provided with the 
veteran's claims file.  After interview and examination of 
the veteran, the PA noted, "allergic rhinitis which may have 
began while on active duty in 1967 however the military 
records and c-file should be reviewed for document."

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Although the veteran was afforded a VA 
examination in conjunction with his claim for service 
connection for allergic rhinitis in February 2003, this 
examination is not adequate for appellate purposes as the 
veteran's claims file was not available for review.  As such, 
all available evidence was not considered.  Likewise, 
pertinent facts were neither identified nor evaluated and 
weighed.  The Court has held that the requirement for 
evaluation of the complete medical history of the veteran's 
condition operated to protect veterans against an adverse 
decision based on a single, incomplete, or inaccurate report 
and to enable VA to make a more precise evaluation.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  

In this regard, a medical opinion in conjunction with the 
review of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran's allergic 
rhinitis is related to symptoms exhibited during his military 
service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present allergic 
rhinitis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current allergic rhinitis is 
related to the veteran's active duty 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


